UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34203 CONFORCE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) (416) 234-0266 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer,, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of June 30, 2011, 160,120,049 shares of the Company’s common stock, $0.0001 par value, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION. ITEM 1.FINANCIAL STATEMENTS. 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 12 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM 4.CONTROLS AND PROCEDURES. 15 PART II – OTHER INFORMATION. ITEM 1.LEGAL PROCEEDINGS. 15 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 15 ITEM 3.DEFAULTS UPON SENIOR SECURITIES. 15 ITEM 4.(REMOVED AND RESERVED). ITEM 5.OTHER INFORMATION. 15 ITEM 6.EXHIBITS. 15 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Conforce International Inc. Unaudited Consolidated Interim Balance Sheets As at June 30, 2011 andMarch 31, 2011 (US Dollars) June 30, 2011 March 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses - Property, plant and equipment Intangible assets Other non-current assets $ $ Liabilities Current Liabilities Accounts payable and accrued liabilities $ $ Current portion of term loan (note 5) Related party loan payable (note 6) Term loan (note 5) Forgivable loan (note 7) - Shareholders equity (deficiency) Share capital (note 8) Contributed surplus Accumulated other comprehensive income Accumulated deficit ) ) $ $ Common shares issued and outstanding Going concern (note 2) Committments (note 9) The accompanying notes are an integral part of these consolidated financial statements. 3 Conforce International Inc. Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss For the three month periods ended June 30, 2011 and June 30, 2010 (US Dollars) Expenses General and administrative Research and development Stock based compensation Amortization of property, plant and equipment Amortization of intangible assets Loss before non-operating items ) ) Interest on related party loans payable (note 6) Interest on term loan Interest and bank charges Foreign exchange loss Loss before discontinued operations and non-controlling interest in subsidiary ) ) Net loss from discontinued operations(note 12) - Net loss ) ) Noncontrolling interest - ) Net loss attributable to Conforce International Inc. ) ) Other Comprehensive income: Translation adjustment on foreign exchange - Total comprehensive loss ) $ ) Loss per share - basic and diluted Fom continuing operations $ ) $ ) From discontinued operations $ - $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 Conforce International Inc. Unaudited Consolidated Interim Statements of Cash Flow For the three month periods ended June 30, 2011 and June 30, 2010 (US Dollars) Operating activities Net loss $ ) $ ) Items not affecting cash Amortization of plant and equipment Amortization of intangible assets Imputed interest on related party loan payable Foreign Exchange gain on related party loan payable - Deferred rent - ) Stock based compensation ) ) Changes in non-cash working capital (note 13) ) ) Net cash used in operating activities ) ) Net cash provided bydiscontinued operations - Investing activities Purchase of plant and equipment ) - Decrease in non-current assets - Net cash used in investing activities ) - Financing activities Repayment of term loans ) ) Forgivable loan Advances from related parties - Net cash provided by financing activities Effect of foreign exchange on cash - ) Increase in cash and cash equivalents during the period ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information Cash paid for interest The accompanying notes are an integral part of these financial statements. 5 Conforce International Inc. Consolidated Statement of Shareholders Equity (deficiency) For the three month periods ended June 30, 2011 (US Dollars) Other Common Stock Contributed Accumulated Comprehensive Total Shares Amount Surplus Deficit Income Balance March 31, 2011 $ $ $ ) $ $ Stock based compensation - Net loss - - - ) - ) Balance, June 30, 2011 $ $ $ ) $ $ The accompanying notes are an integral part of these financial statements. 6 Conforce International Inc. Notes to the Consolidated Interim Financial Statements For the three month periods ended June 30, 2011 and 2010 1. DESCRIPTION OF BUSINESS The Company has developed a polymer based composite flooring system for the transportation industry trademarked under the name EKO-FLOR through its 100% owned subsidiary Conforce Container Corporation.The composite flooring product has been designed to provide an environmentally friendly product to increase ocean-going container and highway trailer performance while reducing overall costs. The Company was incorporated on May 18, 2004 in the state of Delaware as Now Marketing Corp. and was renamed on May 25, 2005 to Conforce International Inc.During the quarter ended December 31, 2010, the Company incorporated two 100% owned subsidiaries, Conforce Holdings, Inc. and Conforce USA, Inc.Both subsidiaries were incorporated in the State of Delaware. 2. GOING CONCERN These consolidated financial statements have been prepared on the basis of United States generally accepted accounting principles ("GAAP") applicable to a 'going concern', which assume that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of operations. For the three month period ended June 30, 2011 the Company had net cash outflows from operations of $716,992 and has incurred a loss of $661,547.As at June 30, 2011, the Company has an accumulated deficit of $4,169,346.The Company's ability to continue as a going concern depends on its ability to generate positive cash flow from operations, or if necessary secure additional debt or equity financing. Management regularly reviews and considers the current and forecast activities of the Company in order to satisfy itself as to the viability of operations. These ongoing reviews include consideration of current orders and future business opportunities, current development and production activities, customer and supplier exposure and forecast cash requirements and balances. Based on these evaluations management concluded that the Company is able to continue as a going concern. There can be no assurances that the Company's activities will be successful or sufficient and as a result there is doubt regarding the "going concern" assumption and, accordingly, the use of accounting principles applicable to a going concern. These consolidated financial statements do not reflect adjustments that would be necessary if the "going concern" assumption were not appropriate. If the "going concern" assumption were not appropriate for these consolidated financial statements, then adjustments to the carrying values of the assets and liabilities, the reported revenues and expenses and the balance sheet classifications, which could be material, would be necessary. 3. BASIS OF PREPARATION The accompanying unaudited interim consolidated financial statements of the Company have been prepared in accordance with U.S. GAAP for interim financial information and are presented in US dollars, unless otherwise noted. Accordingly, they do not include all of the information and footnotes required by GAAP for annual consolidated financial statements. The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods. Operating results for the three months ended June 30, 2011 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2012. The accounting policies used in the preparation of these interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes to the financial statements for the year ended March 31, 2011.These interim consolidated financial statements follow the same accounting policies disclosed in the audited consolidated financial statements for the year ended March 31, 2011, with the exception of the functional currency of the Company.As at March 31, 2011 and for all periods prior to March 31, 2011, the functional currency of the Company was Canadian Dollars and the U.S. Dollar was the reporting currency.Due to recent changes in the Company’s economic circumstances, whereby its cash flows are denominated in U.S. dollars and financing is generally denominated in U.S. dollars, effective April 1, 2011, the U.S. Dollar will be adopted as the functional currency.As a result of this change, the Company’s income will include gains and losses on the translation into U.S. Dollars of items denominated in Canadian dollars and other foreign currencies. 7 Conforce International Inc. Notes to the Consolidated Interim Financial Statements For the three month periods ended June 30, 2011 and 2010 4. NEW ACCOUNTING STANDARDS In January 2010, the FASB issued Accounting Standards Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The adoption of the new guidance has not had an impact on the Company’s financial statements. 5. TERM LOAN In November 2008, the company entered into a loan agreement in the amount of CAD $ 250,000 under the Canada Small Business Financing Act for the purchase of machinery and equipment to be used in the manufacturing of the composite flooring.The loan is secured with a first charge on the equipment purchased and a CAD $62,500 personal guarantee provided by the CEO. The term of the loan is ten years with interest at a floating rate of prime + 3%.The minimum blended loan and re- payments for the next 5 years and thereafter, assuming, the floating interest rate remains constant at the current rate of 5.75% are as follows: Repayment of the term loan for the twelve month period ended June 30, $ Thereafter Total amounts payable Less current portion $ 6. RELATED PARTY LOANS PAYABLE AND RELATED PARTY TRANSACTIONS June 30, 2011 March 31, 2011 Due to related parties $ $ Less discount to fair value ) ) $ $ The amounts due to related parties arise from cash advances the shareholder and other related parties made to the Company for the purchase of machinery and equipment, primarily relating to the development of the composite flooring product and to fund ongoing operating activities. 8 Conforce International Inc. Notes to the Consolidated Interim Financial Statements For the three month periods ended June 30, 2011 and 2010 The amounts due to shareholder and amounts due to related party are unsecured and non-interest bearing.The loans were advanced at different increments depending on the needs of the Company and repayment is not permitted for a period of 10 years from the original date of each advance but no earlier than April 2017.Given the long term nature of these loans, each time an amount is advanced by a related party, a fair value calculation has been recorded with the discount on the loan being charged to contributed surplus.The discount to fair value assumes repayment will be made on the 10th anniversary of the advance or April 2017, whichever is earlier and with imputed interest charged at rates between 6.25% and 8.75%.The imputed interest rate is calculated at Prime + 4% at the time of the advance.Imputed interest for the three months ended June 30, 2011 was $19,557 (2010: $12,827). 7. FORGIVABLE LOAN During the three months ended June 30, 2011, the Company received from the City of Peru, $500,000 in incentive financing to locate its production facility in Peru, Indiana.This incentive payment is in the form of an interest free,forgivable loan in the amount of $500,000 and certain property tax abatements.Under the terms of the incentive, the Company was required to receive additional equity capital of not less than $5.0 million for the establishment of the Peru production facility, acquire the land and buildings for the manufacturing facility,purchase or deliver equipment to be used in the manufacturing facility and agree to hire aminimum of 55 full time employees within 12 months of the start of production and 110 employees within 24 months of the start of production.These terms of the incentive have been met by the Company.If the minimum employee levels are not achieved the Company will not be eligiblefor certain anticipated property tax abatements on improvements to the real estate or on equipment used in the production facility that the Company mayotherwise be entitled to.If the Company abandons the production facility within the first 5 years of operation, the Company will be required to repay a proportional amount of the forgivable loan.If the facility is not abandoned during the first 5 years the loan is completely forgiven. 8. SHARE CAPITAL Preferred Shares At June 30, 2011, the Company had authorized 5,000,000 preferred shares with a par value of $.0001 per share and may be issued in designated series from time to time by one or more resolutions adopted by the Board of Directors. As at June 30, 2011 and March 31, 2011 no preferred shares were issued and outstanding. Common Stock At June 30, 2011 and March 31, 2011, the Company had authorized 250,000,000 shares of Common Stock at a par value of CAD $.0001 per share. As at June 30, 2011 and March 31, 2011 there were 160,120,149 shares issued and outstanding. 9 Conforce International Inc. Notes to the Consolidated Interim Financial Statements For the three month periods ended June 30, 2011 and 2010 Common Stock Shares Amount Balance as at March 31,2010 $ Vice President Product Development - employment - certification testing Vice President Business Development - employment Service provider in settlement of outstanding invoices Shares provided by a founding shareholder - charged to Contributed surplus ) ) Issuance of common shares Less issuance costs ) Net proceeds Issuance of common shares Less issuance costs ) Less broker warrants ) Net proceeds Balance March 31, 2011 $ Vice President Product Development - employment Shares provided by a founding shareholder - charged to Contributed surplus ) ) Balance June 30, 2011 $ Warrants As part of the issuance of common shares during the year ended March 31, 2011, the Company granted 2,678,512 share purchase warrants with an exercise price of $0.28 and a term of 2 years.The warrants were valued using a black scholes valuation model with a share price at date of grant of $0.45, expected life of 1.5 years, volatility of 164% and a risk free interest rate of 0.55%. The fair value of the warrants is $911,338.As at March 31, 2011 the share purchase warrants are expected to expire on March 31, 2013. 9. COMMITMENTS Lease commitments The Company leases office space under a five year lease which runs through April 2012.Monthly lease payments are approximately $4,310. The Company has entered into a short term leasing agreement for a vehicle. The monthly lease payments are approximately $641. Future lease commitments for the fiscal years ending: $ 10 Conforce International Inc. Notes to the Consolidated Interim Financial Statements For the three month periods ended June 30, 2011 and 2010 FINANCIAL INSTRUMENTS The Company’s financial instruments consist primarily of cash and cash equivalents, accounts receivable, accounts payable and debt instruments including related party loans payable. The carrying values of financial instruments, other than debt instruments, are representative of their fair values due to their short-term maturities. The carrying values of the Company’s long-term debt instruments excluding related party loans are considered to approximate their fair values because the interest rates of these instruments are variable or comparable to current rates offered to the Company. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company has determined that there were no assets or liabilities that fall into the “Level 1” category, which values assets at the quoted prices in active markets for identical assets. The Company has determined that there were no assets or liabilities that fall into the “Level 2” category, which values assets and liabilities from observable inputs other than quoted market prices. The Company’s related party loans fall into “Level 3” category, which values assets and liabilities from inputs that are generally less observable from objective sources. The fair value of the Company’s related party loans have been determined by discounting the loans based on inputs from the Company’s other debt instruments and expensing the imputed interest over a range of periods of up to 10 years after the initial related party advance, although not before April 2017.The fair value of the Company’s related party loans totalled $1,136,247 as of June 30, 2011 and $1,110,754 as of March 31, 2011. BUSINESS SEGMENTS Prior to June 30, 2010, the Company operated in two reportable business segments; Container Terminal and EKO-FLOR.The Container Terminal operations was organized as Conforce 1 Container Terminals, Inc., a 50.1% owned subsidiary of the Company and responsible for all container terminal operations.EKO-FLOR is organized as Conforce Container Corporation a 100% owned subsidiary of the Company.This subsidiary is responsible for the development, manufacturing, sales and marketing of the Company’s EKO-FLOR product. Effective July 1, 2010, the Company sold its interest in the container terminal business resulting in a single reportable business segment. DISCONTINUED OPERATIONS Effective July 1, 2010, the Company sold its interest in Conforce 1 Container Terminals, a 50.1% owned subsidiary to the Company’s Chairman and CEO and the container terminal’s minority shareholder.As a result of this transaction, for comparative purposes, the results of this subsidiary are presented separately on the consolidated statements of operations as discontinued operations. An analysis of the financial results of the discontinued operations is as follows: June 30, 2011 June 30, 2010 Revenues $
